UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6646


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SAMUEL CLIVE PHILLIPS, a/k/a Jungle, a/k/a Culture, a/k/a
David,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:93-cr-00131-HCM-5)


Submitted:   September 27, 2012           Decided:   October 1, 2012


Before MOTZ, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel Clive Phillips, Appellant Pro Se.       Kevin Michael
Comstock, Robert Joseph Seidel, Jr., Assistant United States
Attorneys, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Samuel       Clive       Phillips        appeals    the    district          court’s

order    denying          his    18     U.S.C.    §     3582(c)(2)       (2006)       motion      for

sentence    reduction            based      on    Amendment       750    to    the     Sentencing

Guidelines,          as    well        as   its    order       denying        his    motion       for

reconsideration.                Our review of the record demonstrates that

Amendment         750           did         not        alter      Phillips’            Guidelines

range.      See       U.S.       Sentencing        Guidelines       Manual          § 2D1.1(c)(1)

(2011).         We    also           conclude     that    the     district          court    lacked

authority             to             entertain           Phillips’             motion             for

reconsideration.                See United States v. Goodwyn, 596 F.3d 233,

235-36 (4th Cir. 2010).                      Accordingly, we affirm the district

court’s    orders.              We    dispense     with    oral    argument          because      the

facts    and    legal       contentions           are    adequately       presented          in   the

materials before the court and argument would not aid in the

decisional process.



                                                                                            AFFIRMED




                                                   2